Case 3:11-cr-00701-AET Document 212 Filed 12/31/20 Page 1 of 1 PagelD: 3078

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITES STATES OF AMERICA,

Cr. No. 11-701
ELITYAHU WEINSTEIN,
ORDER
Defendant.

 

THOMPSON, U.S.D.J.

 

THIS MATTER having come before the Court upon the Motion of Defendant Eliyahu
Weinstein to vacate, or alternatively, to stay this Court’s December 24, 2020 Turnover Order
(ECF No. 209); and the Court having considered the submissions of Defendant and the United
States, respectively; and for good cause shown;

IT IS, on this 2) ray ot December, 2020,

ORDERED that Defendant’s Motion to Stay (ECF No. 210) is GRANTED; and it is
further

ORDERED that the December 24, 2020 Turnover Order (ECF No. 209) is hereby
STAYED pending Defendant’s submission of his Opposition to the United States’ Turnover

Motion (ECF No. 208); and it is further

ORDERED that Defendant has until January 19, 2021 to file his Opposition Papers.

— a ay)
_—— \ <a A
a a ——

* a

C C4at Sat MA Qru-47
ANNE E. THOMPSON, U.S“D.1J.
